PER CURIAM.
Defendant appeals from the denial of his motion for postconviction relief relating to three separate cases from 1982. We affirm. Defendant has to date filed at least thirty-eight postconviction motions and petitions in state court alone; all of those have been unsuccessful. A string citation of all of the decisions would itself fill two entire pages.
We affirm the denial of the motion as successive and as an abuse of process. The defendant is hereafter prohibited from filing any additional pro se appeals, including pleadings, motions, and petitions relating to any issue in Lower Tribunal cases F81-27294, F81-28089, and F81-25758. Any further pleadings, motions, or petitions in those cases must be reviewed and *436filed by an attorney. See Ali v. State, 729 So.2d 963 (Fla. 3d DCA 1999).
We caution defendant that disregard of this prohibition could further result in forfeiture of all or part of his gain time. See Duncan v. State, 728 So.2d 1237 (Fla. 3d DCA 1999); § 944.28(2)(a), Fla. Stat. (2001).
AFFIRMED.